Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-12, drawn to method of identifying a biological particle using particle size and distribution, classified in G01N 33/56966, for example.
II.	Claims 13-17, drawn to method of determining efficacy of a putative therapeutic agent using change in particle size and distribution, classified in G01N 33/5008, for example.
III.	Claims 18-21, drawn to method of determining complex formation between a biological particle and a known therapeutic agent, classified in G01N 33/53, for example.
IV.	Claims 22-25, drawn to method of determining effective dosage of a therapeutic agent against a known cell, microbe or virus, classified in G01N 33/56911, for example.

2.	The inventions are distinct, each from the other because of the following reasons:
Inventions I-IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, and function; the inventions are mutually exclusive; and the inventions as claimed are not obvious variants of each other in that the method of Group I passes a sample medium containing a biological particle through a focused light beam, determines particle size and distribution of the biological particle using focused light scatter techniques, and compares results against known particle size and distribution to identify the presence of the biological particle in the sample; the method of Group II obtains a spectra showing particle size and distribution using focused light scatter techniques of a biological particle in a sample, incubates the sample with a putative therapeutic agent, then determines if the particle size and distribution of the biological particle were altered by the putative therapeutic agent indicated by complex formation of the biological particle with the putative therapeutic agent; the method of Group III obtains a spectra showing particle size and distribution using focused light scatter techniques on a biological particle with a receptor to which a known therapeutic agent may or may not bind, then determines if the particle size and distribution of the biological particle was altered by complex formation with the known therapeutic agent; and the method of Group IV generates a first spectrum showing particle size and distribution using focused light scatter techniques for a known cell, microbe, or virus; generates a second spectrum showing particle size and distribution using focused light scatter techniques for the known cell, microbe, or virus after incubation with a therapeutic agent; repeating the method with varying amounts of the therapeutic agent required to effectively bind the known cell, microbe, or virus; then determines if the particle size and distribution were altered by effective binding of the known cell, microbe, or virus with the therapeutic agent.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because Groups I-IV recite different methods and require different fields of search; namely, employing different search queries in order to search both patent and non-patent literature. As such, the prior art applicable to one invention would not likely be applicable to another invention. The different methods are independent or distinct because they differ in required laboratory steps, procedural goals and outcomes, and invoke distinct biological particle populations and therapeutic agents. For example, art reading on identifying the presence of a desired biological particle in Group I would not likely read on methods of determining efficacy of binding of a therapeutic agent on the biological particle; and art reading on methods of determining efficacy of a putative therapeutic agent would not likely read on methods of determining complex formation between known therapeutic agent and a biological particle or between a known cell, microbe, or virus and varying amounts of a therapeutic agent, as the latter methods involve known therapeutic agent and/or known known cell, microbe, or virus as biological particles while the former method involves screening of a putative therapeutic agent.  Finally, the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a) and112(b). For example, analysis for compliance with the enablement requirement under 35 U.S.C. 112(a) requires an analysis of the state of the prior art, which would differ for each of the distinct interactive binding components and resultant interactions or complex formation, as set forth in the claims. While search and examination of the inventions would be expected to overlap, there is no reason to expect them to be coextensive.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



July 5, 2022